FIFTH AMENDMENT, CONSENT AND WAIVER TO CREDIT AGREEMENT
 
FIFTH AMENDMENT, CONSENT AND WAIVER, dated as of October 24, 2008 (this
“Amendment”), to the Credit Agreement referred to below by and among MEASUREMENT
SPECIALTIES, INC., a New Jersey corporation (“Borrower”); the other parties
signatory thereto as US Credit Parties; the Lenders party thereto (the
“Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent (the
“Syndication Agent”), JPMORGAN CHASE BANK, N.A., as Documentation Agent (the
“Documentation Agent”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as agent for the Lenders (in such capacity, “Agent”).
 
WITNESSETH
 
WHEREAS, Borrower, the other US Credit Parties signatory thereto, Lenders,
Syndication Agent, Administrative Agent, and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of April 3, 2006 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);
 
WHEREAS, Borrower is in default of a certain covenant and Borrower, Agent and
Requisite Lenders have agreed to waive such default in the manner, and on the
terms and conditions, provided for herein;
 
WHEREAS, Borrower has notified Agent that Borrower desires to form a new
Subsidiary named MEAS US LLC, which Subsidiary shall be a Delaware limited
liability company (“Newco”);
 
WHEREAS, Borrower has notified Agent that Borrower desires to effect the
transfer by YSIS of its ownership interests in Nikkiso-YSI Co. Ltd. (the
“Nikkiso-YSI Ownership Interests”), a company organized under the laws of Japan
(“Nikkiso-YSI”), to MEAS Europe SAS, a company organized under the laws of
France (“MEAS Europe”), pursuant to the following series of transactions: (i)
YSIS shall merge with and into Newco, with Newco being the surviving entity in
such merger, (ii) Newco shall transfer the Nikkiso-YSI Ownership Interests to
Borrower, (iii) Borrower shall transfer the Nikkiso-YSI Ownership Interests to
Intermediate Holdings, (iv) Intermediate Holdings shall transfer the Nikkiso-YSI
Ownership Interests to Kenabell Holdings, (v) Kenabell Holdings shall transfer
the Nikkiso-YSI Ownership Interests to Acalon Holdings Ltd. and (vi) Acalon
Holdings Ltd. shall transfer the Nikkiso-YSI Ownership Interests to MEAS Europe
(clauses (ii) through (vi) above hereinafter referred to as, collectively, the
“Transfer of Nikkiso-YSI Ownership Interests”); and
 
WHEREAS, Borrower, Agent and Requisite Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Borrower, Agent and Requisite Lenders hereby agree as follows:
 

--------------------------------------------------------------------------------


 
1.             Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement or Annex A
thereto, in each case, as amended hereby.
 
2.             Default Waiver.  Agent and Requisite Lenders hereby waive, as of
the Effective Date (as hereinafter defined) the Event of Default under Section
8.1(b) of the Credit Agreement resulting solely from the investment by YSIS, in
March 2008, in Nikkiso-YSI in contravention of Section 6.2 of the Credit
Agreement (the “Specified Event of Default”).
 
3.             Consents.  As of the Effective Date, Agent and Requisite Lenders
hereby consent to (a) the formation of Newco, and (b) the consummation of the
Transfer of Nikkiso-YSI Ownership Interests.
 
4.             Amendment to Section 6.7 of the Credit Agreement.  As of the
Effective Date, Section 6.7 of the Credit Agreement is hereby amended by
deleting “and” found immediately before clause (d) thereof, and inserting at the
end of such clause (d) the following
 
“, and (e) licenses and sublicenses of Intellectual Property to the extent
permitted in Section 6.8 (e).”
 
5.             Amendment to Section 6.8 of the Credit Agreement.  As of the
Effective Date, Section 6.8 of the Credit Agreement is hereby amended and
restated in its entirety read as follows:
 
“6.8           Sale of Stock and Assets.  No Credit Party shall sell, transfer,
convey, assign, license or otherwise dispose of any of its properties or other
assets, including the Stock of any of its Subsidiaries (whether in a public or a
private offering or otherwise) or any of its Accounts, other than:  (a) the sale
of Inventory in the ordinary course of business, (b) the sale, transfer,
conveyance or other disposition by a Credit Party of Equipment, Fixtures or Real
Estate that are obsolete, (c) the sale, transfer, conveyance or other
disposition by a Credit Party of Equipment, Fixtures or Real Estate having a
value not exceeding $500,000 in any single transaction or $2,000,000 in the
aggregate in any Fiscal Year, (d) transfers contemplated under the BetaTHERM
Reorganization, (e) (i) non-exclusive licenses of Intellectual Property to third
parties (other than any Credit Party), and (ii) exclusive and non-exclusive
licenses of Intellectual Property to another Credit Party (including the
Technology License Agreement in form and substance satisfactory to Agent),
provided that, in the case of the foregoing clauses (e)(i) and (e)(ii), such
license (and any amendment, supplement or other modification thereof) (A) is
entered into in the ordinary course of business and consistent with past
practice (and, with respect to exclusive licenses only, a duly executed copy
thereof shall have been provided to Agent promptly after execution thereof), (B)
does not involve the sale, or transfer of title or ownership of Intellectual
Property or other assets of Borrower or any Credit Party, or any filing or
registration with any Governmental Authority other than for informational
filings that do not impact the licensor’s title and rights under the license or
create an encumbrance, and (C) does not restrict the use of any Intellectual
Property that would prevent any Credit Party, as licensor thereof, from selling,
transferring, encumbering or otherwise disposing of any such Intellectual
Property, provided further that, in the case of the foregoing clause (e)(ii),
such license (and any amendment, supplement or other modification thereof) (X)
contains an enforceable subordination provision in the form set forth on Exhibit
6.8(e), or such other subordination provisions as are acceptable to Agent, and
(Y) prohibits the sub-license or other transfer by the licensee of the license
or any of the licensee’s interests in the Intellectual Property to any third
party that is not a Credit Party, except pursuant to a license with such third
party permitted in accordance with clause (e)(i) hereof.  With respect to any
disposition of assets or other properties permitted pursuant to clauses (b) and
(c) above, subject to Section 1.3(b), Agent agrees on reasonable prior written
notice to release its Lien on such assets or other properties in order to permit
the applicable Credit Party to effect such disposition and shall execute and
deliver to Borrower, at Borrower’s expense, appropriate UCC-3 termination
statements and other releases as reasonably requested by Borrower.”
 
2

--------------------------------------------------------------------------------


 
6.             Amendments to Annex A of the Credit Agreement.  As of the
Effective Date, Annex A of the Credit Agreement is hereby amended by inserting
the following new definitions in alphabetical order therein:
 
“MSI China” means Measurement Specialties (China) Ltd., a company organized
under the laws of the People’s Republic of China.
 
“Technology License Agreement” means that certain Technology License Agreement
dated on or about October 28, 2008 between Borrower and MSI China, pursuant to
which Borrower licenses to MSI China certain technology for the purpose of
manufacturing, assembling, testing, installing, marketing and selling certain
products.
 
7.             Exhibit to Credit Agreement.  As of the Effective Date, the
Credit Agreement is hereby amended by inserting a new exhibit, Exhibit 6.8(e),
as provided in Exhibit A attached hereto.
 
8.             Covenants.  Borrower and each US Credit Party hereby jointly and
severally covenants and agrees to deliver to Agent (a) on or prior to October
31, 2008, the agreements, documents and instruments, each in form and substance
satisfactory to Agent, set forth on Schedule I hereto, (b) within ninety (90)
days of the Effective Date, an updated Schedule 3.15 to the Credit Agreement
listing each Patent, Trademark, Copyright and License and (c) within ten (10)
days of the execution by Borrower and MSI China of the Technology License
Agreement and any amendments thereto, a copy thereof.
 
9.             Remedies.  This Amendment shall constitute a Loan Document.  The
breach by any Credit Party of any representation, warranty, covenant or
agreement in this Amendment (including, without limitation, any failure to
satisfy the requirements of Section 8 hereof) shall constitute an immediate
Event of Default hereunder and under the other Loan Documents.


3

--------------------------------------------------------------------------------


 
10.           Representations and Warranties.  To induce Agent and Lenders to
enter into this Amendment, Borrower makes the following representations and
warranties to Agent and Lenders:
 
(a)           The execution, delivery and performance of this Amendment and the
performance of the Credit Agreement as amended by this Amendment (the “Amended
Credit Agreement”) (i) by each US Credit Party, are within such US Credit
Party’s organizational power; (ii) by each US Credit Party have been duly
authorized by such US Credit Party by all necessary or proper organizational and
shareholder or membership action; (iii) do not contravene any provision of any
US Credit Party’s charter or bylaws or equivalent organizational or other
constituent documents; (iv) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (v) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any US
Credit Party is a party or by which any US Credit Party or any of its property
is bound; (vi) do not result in the creation or imposition of any Lien upon any
of the property of any US Credit Party other than those in favor of Agent, on
behalf of itself and the Lenders, pursuant to the Loan Documents; and (vii) do
not require the consent or approval of any Governmental Authority or any other
Person.
 
(b)           This Amendment has been duly executed and delivered by or on
behalf of Borrower and each other US Credit Party.
 
(c)           Each of this Amendment, the Amended Credit Agreement and the other
Loan Documents constitutes a legal, valid and binding obligation of Borrower and
each of the other US Credit Parties party hereto or thereto, enforceable against
each in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
(d)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
 
(e)           No action, claim or proceeding is now pending or, to the knowledge
of any US Credit Party, threatened against Borrower or any other Credit Party,
at law, in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which (i)
challenges Borrower’s or, to the extent applicable, any other Credit Party’s
right, power, or competence to enter into this Amendment or perform any of their
respective obligations under this Amendment, the Amended Credit Agreement or any
other Loan Document, or the validity or enforceability of this Amendment, the
Amended Credit Agreement or any other Loan Document or any action taken under
this Amendment, the Amended Credit Agreement or any other Loan Document or (ii)
if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.  To the knowledge of Borrower, there does not exist a state of
facts which is reasonably likely to give rise to such proceedings.
 
4

--------------------------------------------------------------------------------


 
(f)           After giving effect to this Amendment, the representations and
warranties of Borrower and the other Credit Parties contained in the Amended
Credit Agreement and each other Loan Document are true and correct on and as of
the Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.
 
11.           No Other Amendments/Consents/Waivers.
 
(a)           Except as expressly provided for, and on the terms and conditions
set forth, herein, the Credit Agreement and the other Loan Documents shall be
unmodified and shall continue to be in full force and effect in accordance with
their terms
 
(b)           In addition, this Amendment shall not be deemed a waiver of (i)
any term or condition of any Loan Document, (ii) any Default or Event of Default
(other than the Specified Event of Default) which may now exist or which may
occur after the date hereof, or (iii) any right, remedy, power or privilege
which the Agent or any Lender may now or in the future have in connection with
any such Default or Event of Default under the Loan Documents, at law, in equity
or otherwise.  Agent and Lenders do hereby expressly reserve all rights,
remedies, powers and privileges under the Loan Documents, at law, in equity or
otherwise, in connection with any such Default or Event of Default.  Nothing in
this Amendment shall obligate the Agent or any Lender to waive any existing or
future Default or Event of Default (whether similar or otherwise) except for the
Specified Event of Default.  The Credit Agreement and all other Loan Documents
are hereby in all respects ratified and confirmed.
 
12.           Continuation of Obligations and Liens.  Each of the Borrower and
the other US Credit Parties hereby acknowledges, agrees and affirms (a) its
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, its guaranty obligations thereunder, (b) that such guaranty
shall apply to all Obligations, (c) the grant of the security interest in all of
its assets pursuant to the Loan Documents and (d) that such liens and security
interests created and granted are valid and continuing and secure all the
Obligations.
 
13.           Outstanding Indebtedness; Waiver of Claims.  Each of Borrower and
the other US Credit Parties hereby acknowledges and agrees that as of October
24, 2008 the aggregate outstanding principal amount of the Revolving Loan is
$56,714,398.91 and the aggregate outstanding principal amount of the Term Loan
is $15,000,000, respectively, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind.  Borrower and each other US Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which Borrower or any other Credit
Party ever had, now has or might hereafter have against Agent or any Lender
which relates, directly or indirectly, to any acts or omissions of Agent,
Lenders or any other Indemnified Person on or prior to the Effective Date.
 
5

--------------------------------------------------------------------------------


 
14.           Fees and Expenses.
 
(a)           Amendment Fee.  Borrower hereby agrees to pay Agent, for the
ratable benefit of Lenders, an amendment fee in an amount equal to .0004% of the
Commitments (the “Amendment Fee”), which shall be fully earned, due and payable
in immediately available funds on the Effective Date.
 
(b)           Expenses.  Each of Borrower and the other US Credit Parties hereby
reconfirms its respective obligations pursuant to Sections 1.9 and 11.3 of the
Credit Agreement and pursuant to the GE Capital Fee Letter, to pay and reimburse
Agent, for Agents and Lenders, for all reasonable costs and expenses (including,
without limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
documents and instruments delivered in connection herewith.
 
15.           Effectiveness.  This Amendment shall become effective as of the
date first set forth above (the “Effective Date”) only upon satisfaction in full
in the judgment of Agent of each of the following conditions on or prior to
October 31, 2008:
 
(a)           Amendment.  Agent shall have received five (5) original copies of
this Amendment duly executed and delivered by Agent, the Requisite Lenders and
Borrower and acknowledged and agreed to by each of the other US Credit Parties.
 
(b)           Payment of Fees and Expenses.  Borrower shall have paid to Agent
(i) all costs, fees and expenses owing in connection with this Amendment and the
other Loan Documents and due to Agent and/or Lenders (including, without
limitation, all reasonable legal fees and expenses referenced in Section 14(b)
hereof) and (ii) the Amendment Fee.
 
(c)           Representations and Warranties.  The representations and
warranties of or on behalf of the Credit Parties in this Amendment shall be true
and correct on and as of the Effective Date.
 
16.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17.           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Amendment may be executed and delivered by telecopier or other method of
electronic transmission with the same force and effect as if it were a manually
executed and delivered counterpart.
 
[SIGNATURE PAGES FOLLOW]


6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
BORROWER
 
MEASUREMENT SPECIALTIES, INC.
 
By:
/S/  Mark Thomson
Name:
   Mark Thomson
Title:
   Chief Financial Officer




--------------------------------------------------------------------------------




AGENT AND LENDERS
 
GENERAL ELECTRIC CAPITAL
CORPORATION,
as Agent and Lender
   
By:
   
Duly Authorized Signatory




--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL
ASSOCIATION,
as Syndication Agent and Lender
 
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 
CoLTS 2005-1 LTD., as Lender
   
By: Wachovia Bank, National Association, as
Servicer
 
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A., as
Documentation Agent and Lender
 
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A., as Lender
 
By:
   
Name:
 
Title:



 

--------------------------------------------------------------------------------


 
ROYAL BANK OF CANADA, as Lender
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 
The undersigned US Credit Parties hereby (i) acknowledge this Amendment and
(ii) confirm and agree that their obligations under their respective Collateral
Documents shall continue without any diminution thereof and shall remain in full
force and effect with respect to the Obligations as increased hereby on and
after the effectiveness of this Amendment.
 
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written above.
 
US CREDIT PARTIES
 
IC SENSORS INC.
   
By:
/S/  Mark Thomson
Name:   Mark Thomson
Title:     Chief Financial Officer
 
ELEKON INDUSTRIES USA, INC.
       
By:
/S/  Mark Thomson
Name:   Mark Thomson
Title:     Chief Financial Officer
   
ENTRAN DEVICES LLC
 
By:  Measurement Specialties, Inc.
As sole Member and sole Manager
   
By:
/S/  Mark Thomson
Name:   Mark Thomson
Title:     Chief Financial Officer

 

--------------------------------------------------------------------------------


 
MEASUREMENT SPECIALTIES FOREIGN
HOLDINGS CORPORATION
   
By: 
/S/ Mark Thomson
Name:  Mark Thomson
Title:    Chief Financial Officer
   
BETATHERM USA, LLC
 
By:  Measurement Specialties Foreign Holdings Corporation
As sole Member
   
By: 
/S/ Mark Thomson
Name:  Mark Thomson
Title:    Chief Financial Officer
   
YSIS INCORPORATED
   
By: 
/S/ Mark Thomson
Name:  Mark Thomson
Title:    Chief Financial Officer




--------------------------------------------------------------------------------


 
Schedule I
 
(a)           Joinder.  A joinder agreement duly executed by Newco pursuant to
which, inter alia, Newco joins the Credit Agreement and the other Loan Documents
as a Credit Party.
 
(b)           Guaranty.  A counterpart to the Guaranty duly executed by Newco,
and all documents, instruments and agreements executed pursuant thereto.
 
(c)           Security Agreement.  A counterpart to the Security Agreement duly
executed by Newco, and all documents, instruments and agreements executed
pursuant thereto (including, without limitation, general powers of attorney
executed by Newco).
 
(d)           Pledge Agreement.  (i) A counterpart to the Pledge Agreement duly
executed by Newco, and all documents, instruments and agreements executed
pursuant thereto and (ii) a Pledge Amendment duly executed by Borrower, pursuant
to which Borrower has pledged all the issued and outstanding Stock of Newco,
together with share certificates, if any, representing all of the outstanding
Stock of Newco being pledged pursuant to such Pledge Amendment and stock powers
for such share certificates executed in blank.
 
(e)           Intellectual Property Security Agreement.  Counterpart to the
Intellectual Property Security Agreement duly executed by Newco, together with
all instruments, documents and agreements executed pursuant thereto.
 
(f)           Security Interests and Code Filings.  Evidence satisfactory to
Agent that Agent (for the benefit of itself and Lenders) has a valid and
perfected first priority security interest in the Collateral of Newco, including
(A) such documents duly executed by Newco (including financing statements under
the Code and other applicable documents under the laws of any jurisdiction with
respect to the perfection of Liens) as Agent may request in order to perfect its
security interests in the Collateral of Newco and (B) copies of Code search
reports listing all effective financing statements that name Newco as debtor,
together with copies of such financing statements, none of which shall cover the
Collateral of Newco.
 
(g)           Schedules.  Updated Schedules to the Credit Agreement and such
other Loan Documents as may be required in connection with the joinder of Newco,
to reflect the joinder of Newco to such agreements, in form and substance
satisfactory to Agent.
 
(h)           Organizational Documents and Good Standing.  A copy of Newco’s (i)
current organizational documents and all amendments thereto and (ii)
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date and certified by the applicable
authorized Governmental Authority.
 
(i)           Resolutions.  A copy of resolutions of Borrower, as the sole
member of Newco, approving and authorizing the execution, delivery and
performance of the Loan Documents to which Newco is, or will be a party and the
transactions to be consummated in connection therewith certified by an
authorized officer of Borrower as being in full force and effect without any
modification or amendment as the date of joinder of Newco to the Credit
Agreement.



--------------------------------------------------------------------------------


 
(j)           Opinion of Counsel.  Legal opinions of counsel acceptable to
Agent, which shall provide (subject to customary qualifications and exceptions)
that (i) Newco has duly authorized, executed and delivered each joinder or other
ascension to the Loan Documents to which it is a party, and are enforceable
against Newco and (ii) such other opinions as Agent may reasonably request, all
in form and substance satisfactory to Agent.
 
(k)           Other Documents.  Such other certificates, documents and
agreements with respect to Newco as Agent may, in its reasonable discretion,
request.
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
EXHIBIT 6.8(e)
to
CREDIT AGREEMENT
 
Subordination Provision


This Agreement and all of Licensee's interest hereunder shall be subject,
subordinated and inferior to any security interest or lien in or on the
intellectual property or technology the subject of this Agreement securing any
indebtedness or other obligations under any revolving credit facility, term loan
facility, committed facility, letter of credit facility, loan facility, note
facility, debt issuance or other financing arrangement provided to Licensor, in
every case, as may be modified from time to time, and any refinancing or
replacement thereof in whole or in part.  Upon any sale, license, assignment,
transfer or other disposition of any intellectual property or technology, which
is the subject of this Agreement, under such financing arrangement or in
connection with the exercise of rights and remedies by, or with the consent of,
the lenders thereunder, such disposition of such intellectual property or
technology shall be free and clear of this Agreement and all rights of Licensee
hereunder and this Agreement shall terminate and be of no further force and
effect.  The agent, trustee and lenders in connection with any such financing
arrangement shall be third party beneficiaries of this paragraph, which shall
not be amended without their express written consent.
 

--------------------------------------------------------------------------------

